(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Por CUANTO, aparece de los autos que el acusado-apelante compa-reció a juicio y fué juzgado y sentenciado por la Corte Municipal de Arecibo, por el delito de infracción de la sección 1 de la Ley núm. 49 de 7 de ag’osto de 1935, sin que en ningún momento durante el proceso el acusado biciera objeción alguna a la validez y suficiencia de la denuncia contra él formulada; y que las objeciones que cons-tituyen la base de este recurso fueron presentadas por primera vez en la vista del caso en apelación ante la corte de distrito, en' forma de excepción perentoria a la denuncia, por alegadas irregularidades en el juramento de la misma;
Por cuanto, las objeciones que se dirigen solamente a la forma de las denuncias son inoportunas y tardías cuando no son formuladas antes de la celebración del juicio, según lo ha resuelto este Tribunal Supremo en El Pueblo v. París, 25 D.P.R. 111; El Pueblo v. Rosaly, 28 D.P.R. 474; El Pueblo v. De Jesús, 34 D.P.R. 468; y Nogueras v. Acosta, Juez Municipal, 49 D.P.R. 856;
Por Cuanto, somos de opinión que las objeciones en el presente caso fueron presentadas inoportuna y tardíamente;
Por lo tanto, se desestima el recurso y se confirma la sentencia apelada que dictó la Corte de Distrito de Arecibo en julio 13, 1936.
El Juez Presidente Sr. del Toro no intervino.